EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In lines 1 of claims 2-8 “The haptic device of claim” have been changed to -- The haptic feedback device of claim --
In line 2 of claim 4 “the housing” has been changed to -- the mechanic ground --
In line 2 of claim 5 “connection points connected to the housing being fixed relative to the housing.” has been changed to -- connection points connected to the mechanic ground being fixed relative to the mechanic ground. --
In lines 2-3 of claim 6 “connected to the housing fixed relative to the housing being in a center of the plurality of connection points connected to the housing.” has been changed to -- connected to the mechanic ground fixed relative to the mechanic ground being in a center of the plurality of connection points connected to the mechanic ground. --
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 April 2020 and 8 November 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a haptic feedback device, comprising, inter alia, a plurality of connection points connected to the mechanical ground; a plurality of connection points connected to the haptic surface; a spring wire extending around the plurality of connection points connected to the mechanical ground and the plurality of connection points connected to the haptic surface; and an electroreactive wire configured to contract the plurality of connection points connected to the mechanical ground or the plurality of connection points connected to the haptic surface.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic device comprising, inter alia, a first channel connected to the housing with a first plurality of connection points slidably connected to the first channel in a first direction; a second channel connected to the haptic surface with a second plurality of connection points connected to the haptic surface; and a spring wire connected to the first plurality of connection points and the second plurality of connection points such that a contraction of the spring wire in a first direction displaces the first channel and second channel in a second direction. 
Claims 10-17 depend directly or indirectly on claim 9 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 18 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic device comprising, inter alia, a first channel connected to the mechanical ground with a first plurality of connection points connected to the first channel in a first direction; a second channel connected to the haptic surface with a second plurality of connection points connected to the haptic surface; a spring wire connecting the first plurality of connection points and second plurality of connection points; an electroreactive wire connected to the first plurality of connection points or the second plurality of connection points and the electroreactive wire having a first state and a second state, the electroreactive wire being movable between the first state and the second state to move the first plurality of connection points and second plurality of connection points in a first direction causing the spring wire to move the first plurality of connection points and second plurality of connection points relative to one another in a second direction such that the haptic surface moves in the second direction relative to the mechanical ground; and an electrical input source configured to apply an electrical input to the electroreactive wire to move the electroreactive wire from the first state to the second state in less than 25 milliseconds (ms).
Claims 19-20 depend directly or indirectly on claim 18 therefore these claims are also allowable as being dependent on an allowable base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (U.S. PG Pub. No. 20110181530) discloses a touch panel used in a user input device and an electronic device including the same.
Zellers et al. (U.S. PG Pub. No. 20140191973) discloses using transducers based on electromechanical polymers (EMP) layers to provide haptic response in keys of a thin profile keyboard.
Zhang et al. (U.S. Patent No. 10032550) discloses electronic devices that incorporate a haptic feedback system that has haptic actuator magnets coupled to an enclosure and a movable mass with a conduction loop coupled to the enclosure via one or more movement elastic members.
Sen et al. (U.S. Patent No. 10613678) discloses haptic feedback provided to a user via an input device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837